DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 09 September 2022 in which claims 2, 4 and 5 were canceled, claims 1, 3 and 6-8 were amended to change the scope and breadth of the claims, and claim 11 was newly added.
	Claims 1, 3 and 6-11 are pending in the current application. Claims 9 and 10 remain withdrawn as being drawn to a non-elected invention. Claims 1, 3, 6-8 and 11 are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 27 April 2022 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2022.

Applicant’s election without traverse of cough as a species of symptoms in the reply filed on 09 September 2022 is acknowledged.




Withdrawn Objections & Rejections 
Applicant’s amendment, filed 09 September 2022, with respect to the objection of claims 1, 6 and 7, has been fully considered and is persuasive because the claims have been amended to replace the recitation “Trezastilbenoside” with “trezastilbenoside”. The objection is hereby withdrawn.

Applicant’s amendment, filed 09 September 2022, with respect to the rejection of claim 8 under 35 U.S.C. § 112(b),as being indefinite, has been fully considered and is persuasive because the claim has been amended to delete the more narrow limitations. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 09 September 2022, with respect to the rejection of claims 1-8 as being unpatentable over claims 1-10 of copending Application No. 17/137,311, has been fully considered and is persuasive because the claim has been amended to delete the term “preventing”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 09 September 2022, where the limitations in pending claims 1 as amended now have been changed and claim 11 has been newly added.  Therefore, rejections from the previous Office Action, dated 14 June 2022, have been modified and are listed below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN104758303A, original document and machine translation cited in previous Office Action).
	Chen et al. teach a composition for treating lung injury, the composition comprising  3, 5, 3', 4'-trihydroxy-stilbene-3'-β-D-glucoside (i.e. trezastilbenoside), (claim 1 and abstract). Chen et al. teach lung injury includes treating an upper respiratory tract infection, asthma, chronic bronchitis, emphysema, pneumonia, and chronic obstructive pulmonary disease (claim 1). Chen et al. disclose formulating the active agent as an oral agent or injection (p.2 of translation). Chen et al. disclose the compound can be obtained from Lhasa rhubarb rhizome (p.2). Chen et al. disclose the trezastilbenoside is an anti-inflammatory agent, anti-oxidant and has broad spectrum antibiotic activity (p.2). Chen et al. disclose an example of administering a composition comprising the trezastilbenoside to rats. Chen et al. teach the active ingredient is in the form of tea (p.2 of translation). 
	Chen et al. disclose administering trezastilbenoside to a subject having a lung injury. The lung injuries include asthma, as well as diseases that are characterized by coughing and phlegm. 
	Thus the disclosure of Chen et al. anticipates claims 1, 3, 6-8 and 11 of the instant application.
Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully considered but they are not persuasive. 
Applicant contends Chen teaches rats with acute lung injury showed symptoms of increased respiratory rate, lethargy, and unresponsiveness to the outside world. 
It’s not clear how paragraph [0025] negates the teaching of Chen with respect to the use of trezastilbenoside for the treatment of upper respiratory tract infection and asthma. 
Evidence regarding unexpected effects cannot be used to overcome an anticipation rejection. 
The rejection is hereby maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (cited above) in view of Jun et al. (Phytomedicine, 2018, vol. 44, pp. 182-186, cited in previous Office Action).
	Chen et al. teach as discussed above.
	Chen et al. do not expressly disclose treating a cough symptom (present claim 1). 
	Jun et al. teach oral administration of stilbene glycosides showed significant anti-cough activity (p.185, second para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer trezastilbenoside to a subject having an upper respiratory tract infection, or lung injury and a cough. Trezastilbenoside has been taught to be useful for the treatment of lung injuries including upper respiratory tract infections and asthma. The skilled artisan would have been further motivated to treat a subject having cough symptoms because Jun et al. teach oral administration of stilbene glycosides (which encompasses trezastilbenoside) showed significant anti-cough activity. 
The ordinary artisan would have had a reasonable expectation of success because trezastilbenoside is a species of stilbene glycosides, and known for the treatment of a variety of lung diseases including upper respiratory tract infections, pneumonia, emphysema and bronchitis which are illnesses characterized by coughing. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 


Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully considered but they are not persuasive. 
Applicant contends trezastilbenoside can significantly reduce the number of coughs induced by concentrated ammonia, significantly reduce the number of coughs in guinea pigs induced by citric acid and prolong the cough latency, significantly increase phenol red excretion, significantly prolong the asthma latency, and significantly inhibit the degree of ears swelling in mice. 
The above arguments are not found persuasive. Chen et al. already disclose the use of trezastilbenoside for the treatment of asthma. And Jun et al. teach each administration of stilbene glycosides showed significant anti-cough activity. Thus, Applicants results do not appear to be unexpected. 
The rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759